          Case 2:18-cv-00091-BSM Document 74 Filed 03/06/20 Page 1 of 3
                         UNITED STATES COURT OF APPEALS
                             FOR THE EIGHTH CIRCUIT

                                        ___________________

                                            No: 19-2683
                                        ___________________

                                            Gabriel Gonzalez

                                                Plaintiff - Appellant

                                                   v.

   Gene Beasley, Warden, Forrest City Low; Carlos Rivera, Warden, Forrest City Low; Susan
   Gaither-Miller, Associate Warden's Secretary, Forrest City Low; Michael Kruger, Assistant
                              Health Services Administrator; Does

                                   Defendants - Appellees
______________________________________________________________________________

        Appeal from U.S. District Court for the Eastern District of Arkansas - Helena
                                   (2:18-cv-00091-BSM)
______________________________________________________________________________

                                             JUDGMENT


Before LOKEN, BEAM, and COLLOTON, Circuit Judges.


        This appeal from the United States District Court was submitted on the record of the

district court and briefs of the parties.

        After consideration, it is hereby ordered and adjudged that the judgment of the district

court in this cause is affirmed in accordance with the opinion of this Court.

                                                        March 06, 2020




Order Entered in Accordance with Opinion:
Clerk, U.S. Court of Appeals, Eighth Circuit.
____________________________________
            /s/ Michael E. Gans



    Appellate Case: 19-2683           Page: 1     Date Filed: 03/06/2020 Entry ID: 4888611
                  Case 2:18-cv-00091-BSM Document 74 Filed 03/06/20 Page 2 of 3


Abigail Temple

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Friday, March 6, 2020 8:36 AM
Subject:             19-2683 Gabriel Gonzalez v. Gene Beasley, et al "judgment filed sua sponte affirmed" (2:18-
                     cv-00091-BSM)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 03/06/2020

Case Name:       Gabriel Gonzalez v. Gene Beasley, et al
Case Number: 19‐2683
Document(s):     Document(s)




Docket Text:
JUDGMENT FILED ‐ The judgment of the Originating Court is AFFIRMED in accordance with the opinion JAMES B. LOKEN,
C. ARLEN BEAM and STEVEN M. COLLOTON Scrg Feb 2020 [4888611] [19‐2683] (Clifford Jackson)

Notice will be electronically mailed to:

Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov

Ms. Stacey E. McCord, Assistant U.S. Attorney: stacey.mccord@usdoj.gov, vanessa.collins@usdoj.gov,
maria.altadonna@usdoj.gov (daily summary)

Notice will be mailed to:

Gabriel Gonzalez
FEDERAL CORRECTIONAL INSTITUTION
P.O. Box 9000
Forrest City, AR 72336‐9000

The following document(s) are associated with this transaction:
Document Description: Judgment With Opinions
Original Filename: /opt/ACECF/live/forms/CliffordRJackson_192683_4888611_JudgmentsWithOpinions_258.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=03/06/2020] [FileNumber=4888611‐0]
[8bef9330b85ff64881162b1cd2d8c647e2359254658f350bdddf46c5e14419c1e0b66c791c588ce00db7d3fff45f63fbc7a2a

                                                             1
                  Case 2:18-cv-00091-BSM Document 74 Filed 03/06/20 Page 3 of 3
865268b52fd442daadd4a235bf9]]
Recipients:

       Gabriel Gonzalez
       Ms. Stacey E. McCord, Assistant U.S. Attorney
       Mr. Jim McCormack, Clerk of Court

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4888611
RELIEF(S) DOCKETED:
 affirmed
DOCKET PART(S) ADDED: 6485588, 6485589, 6485590




                                                               2
